DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The term “total acceleration” is used in claim limitations. In light of instant application Para [0051], line 1-4, the definition of “total acceleration” is recited as follows 
“At block 440, accelerometer data is used to estimate total acceleration, or specific force, with respect to the b frame. (As used herein, the terms “total acceleration” and “specific force” are used interchangeably, and refer to the total of all acceleration components acting on the accelerometer”.
As applicant mentioned the terms “total acceleration” and “specific force” are used interchangeably for the purpose of examination too. 

Response to argument
Applicant's arguments filed 02/23/2021 have been fully considered.
Response to Section – Claim Interpretation (Page 9)
Applicant’s comment regarding “Claim interpretation “has been fully considered. The detail presentation with corresponding structure has been added in Claim Interpretation” section presented below.
Response to Section – Claim Rejection under 35 USC 103 (Page 9-13).
With regards to remarks about “35 U.S.C. 103”, the arguments related to “Gravitational acceleration” and “Vehicle acceleration” in page 10-13 are not persuasive. Examiner respectfully disagree and below is the reason for disagreement.
Applicant argues – “Aschero therefore teaches determining gravitational contribution based on stationary measurements. There is no indication in Aschero that gravitational contribution would additionally be based on "determined vehicle acceleration," as indicated in the claims.”
However Aschero clearly teaches three conditions or state of vehicle for which execution of calibration method presented in Fig 4 is applicable (Page 4, Para [0036], “Using GPS data, the following dynamic vehicle conditions may be identified: (1) stationary vehicle, (2) vehicle braking or accelerating, without change of direction, (3) change of direction of vehicle moving at a constant speed, (4) other dynamic behavior, different from the preceding ones. The conditions (1), (2), (3) allow (i.e. condition 2 and 3 are example of two situation when vehicle is accelerating) for the execution of the calibration method and the determination of the conversion matrix by combining the data measured by the accelerometer device and of the reference data derived from the positioning data, as will be reported in detail in the following description.”). Thus it is evident that the prior art teaches determining gravitational contribution not only based on stationary measurements but also based on moving vehicle’s acceleration data both in linear and circular direction . The Fig 4 of prior art also represent the gravity contribution (element 31, 32, 33) in three different conditions of 21 (Vehicle stationary), 22 (Linear acceleration) and 23 (Centripetal acceleration). Both 22 and 23 contribute to the vehicle acceleration when vehicle is moving and hence contribute to estimate gravitational acceleration.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)      the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)     the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means" (or “step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
Claim 23-26 and 28-33 in this application  used the word “means” (or “step”) which is followed by functional language (such as –estimating , determining, offsetting ,obtaining ,performing ) .These claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitations in claim 23 are 
means for estimating a total acceleration based on acceleration measurements of a vehicle taken during a period of time;
 means for estimating a linear velocity and an acceleration based on wheel rotation measurements of the vehicle taken during the period of time; 
means for estimating an angular velocity based on measurements of rotational movement of the vehicle taken during the period of time; 
means for determining vehicle acceleration based on the estimated linear velocity, estimated total acceleration, and estimated angular velocity;
 means for determining gravitational acceleration based on the estimated total acceleration and determined vehicle acceleration; and 
means for offsetting a subsequent acceleration measurement based on the determined gravitational acceleration.
The claim limitations in claim 24 are 
means for determining a vehicle velocity using the estimated angular velocity and estimated linear velocity; and 
means for using the determined vehicle velocity to initialize a navigation filter.
The claim limitations in claim 25 are
 means for estimating the linear velocity and the means for estimating the total acceleration further comprise
 means for translating the wheel rotation measurements from a first coordinate frame to a second coordinate frame
The claim limitations in claim 26 are
means for obtaining the acceleration measurements of the vehicle and measurements of rotational movement of the vehicle from an inertial measurement unit (IMU) located on the vehicle.
The claim limitations in claim 28 are
means for estimating a location of the vehicle based at least in part on the offset subsequent acceleration measurement.
The claim limitations in claim 29 are 
means for performing outlier compensation on the wheel rotation measurements, measurements of rotational movement of the vehicle, or acceleration measurements of the vehicle, or any combination thereof
The claim limitations in claim 30 are
 means for performing outlier compensation on the wheel rotation measurements include means for determining values of staggered differences of the wheel rotation measurements
The claim limitations in claim 31 are
 means for determining the vehicle acceleration comprises means for taking a median of the determined values of staggered differences.
The claim limitations in claim 32 are
means for determining a vehicle velocity at least in part by using the estimated angular velocity and estimated linear velocity and
 means for determining a constant for each wheel rotation measurement, based at least in part on the determined vehicle acceleration
The claim limitations in claim 33 are
means for determining the vehicle velocity further is configured to base the determining on a median of the constants for the wheel rotation measurements.
    Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The means for measuring linear, gravitational and vehicle acceleration and velocity all are interpreted to have the corresponding structure of a hardware embodiment such as accelerometer and processor (see instant application paragraph [0004]). The means for measuring angular acceleration and velocity all are interpreted to have the corresponding structure of a hardware embodiment such as gyroscope and processor 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1, 4, 12, 15, 23, 26, 34, and 37  are rejected under 35 U.S.C. 103 as being unpatentable over  ASCHERO et al. (EP 3336488 A1), (hereinafter ASCHERO) in view of KRUCINSKI et al.(US 20190322255 A1) and further in view of Shukla ( US 20050038589 A1) (hereinafter Shukla).
Regarding Claim 1, 12 and 34 ASCHERO teaches
a memory; (Page 14, Fig. 2, M1 and M2 –RAM (random access memory) and FLASH) and
a processing unit communicatively coupled with the memory ((Page 14, Fig. 2, Processing unit -E))
estimating a total acceleration (Page 3, Para[0019], line1-2, “detect the dynamic conditions of the vehicle, in particular adapted for measuring the accelerations to which the vehicle is subjected during operation) based on measurements from the accelerometer (Para[0001], line 2, “motion (accelerometers)” taken during a period of time; (Para[0033],line 1-3, “The processing unit E is also provided for carrying out the calibration of the telematics unit T, or for determining the coefficients of the conversion matrix R, on at least one occasion after the installation of the device and, according to a preferred embodiment, to update these coefficients repeatedly according to a predetermined time frame(i.e. “period of time”). According to Para[0032], line1-2, “acquisition of acceleration data detected by the sensor device S of the telematics unit T”)
estimating an angular velocity (Page 5, Para[0042],line 5-6, ω-“angular speed” and Ƭ=sampling period (i.e. period of time))based on measurements from a gyroscope (Page 2, Para[0001], line2, “on-board system (i.e. located on the vehicle )including attitude(gyroscope)”)located on the vehicle and taken during the period of time; 
determining vehicle acceleration (Para [0035], “After a preliminary initialization step 10, the processing unit E acquires at the step 11 data indicative of the vehicle dynamics from the GPS receiver G. Such data, typically the evolution of the vehicle position data over time, allow corresponding reference data for vehicle accelerations along the main axes X, Y, Z to be determined”. Based on Para [0030], “vehicle dynamics” means –“Other sources of measurement data of vehicle dynamics may be considered as a reference as an alternative to the data of a GPS receiver or of a different positioning system, for example, angular speed sensors or differential odometer sensors integrated in the vehicle for 
determining gravitational acceleration based on the estimated total acceleration and determined vehicle acceleration ;( Page 5, Para [0051], line 1-4, “Once the contribution of gravity acceleration (i.e. gravitational acceleration) has been calculated, according to the current dynamic condition”. Based on Para [0050], gravitational acceleration is measured using the total acceleration (i.e. Acc_x, Acc_y, Acc_z) and vehicle acceleration (as mentioned in Para [0035]). This process is also showed in Fig 4. According to Page 4, Para [0036], “Using GPS data, the following dynamic vehicle conditions may be identified: (1) stationary vehicle, (2) vehicle braking or accelerating, without change of direction, (3) change of direction of vehicle moving at a constant speed, (4) other dynamic behavior, different from the preceding ones”. The conditions (2) and  (3) are example of two situation when vehicle is accelerating or moving)

offsetting (Page 5, Para [0050], line 2-4, “This step is very important, since the contribution of gravity acceleration must be known for the calibration (i.e. Offsetting) calculation in the linear and centripetal acceleration conditions”), with a processing unit located on the vehicle (Page 4, Para [0033], line1, “The processing unit E is also provided for carrying out the calibration of the telematics unit T”. Based on Fig.2 1 and 2, the telematics unit T contains processing unit E and the telematics unit located in vehicle), a subsequent measurement of the accelerometer based on the determined gravitational acceleration. (Page 6, Para [0055], line 2-14, “the real measurement data Acc_x, Acc_y, Acc_z (i.e. a subsequent measurement of the accelerometer) of the accelerometer device, and the values of the elements of the matrix calculated from the previous iteration”. The “gravitational acceleration” are represented by Gx, Gy, Gz).

ASCHERO is silent with regards to 
estimating a linear velocity and an acceleration based on wheel rotation measurements of the vehicle taken during the period of time; 
determining vehicle acceleration based on the estimated linear velocity, estimated total acceleration, and estimated angular velocity; 
KRUCINSKI teaches estimating a linear velocity and an acceleration based on wheel rotation measurements of the vehicle taken during the period of time ( Para[0036], line 10-16, “ROB wheel sensor 208 and RIB wheel sensor 212 may be coupled to each respective wheel to measure one or more characteristics of each wheel, such as wheel position, wheel speed, and/or wheel acceleration, measured in terms of linear or angular position, linear or angular velocity, linear or angular acceleration, or other measurement unit.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include estimating a linear velocity and an acceleration based on wheel rotation measurements of the vehicle taken during the period of time as taught by KRUCINSKI in view of ASCHERO for the purpose of using wheel rotation in calculating linear velocity and acceleration. Therefore, this technique of utilizing wheel rotational value to determine velocity change (i.e. acceleration) will , Para [0003])
ASCHERO and KRUCINSKI do not explicitly teach 
determining vehicle acceleration based on the estimated linear velocity, estimated total acceleration, and estimated angular velocity; 
Shukla teaches a relationship between vehicle acceleration, estimated linear velocity, estimated total acceleration, and estimated angular velocity (Para [0014], line 4-7, “From the wheel angular velocity, vehicle acceleration and the known radius of the wheel, the longitudinal velocity (i.e. linear velocity) of the vehicle may be calculated (Step 102)”.Based on Fig 2 and Step 112 a force (In light of instant application specification Para[0051], line 1-4, “At block 440, accelerometer data is used to estimate total acceleration, or specific force, with respect to the b frame. (As used herein, the terms “total acceleration” and “specific force” are used interchangeably, and refer to the total of all acceleration components acting on the accelerometer”, “force applied to wheel” is used in place of “total acceleration” in a manner as applicant suggested) can be calculated which is the continuation and next step of Step 102. Based on Para [0025], line 1-2 and equation 5, “In Step 112, the processor 30, or a fourth module 56, calculates the normal force (Fz) on a selected wheel”. Based on prior art using all the velocity parameters (angular and linear) and vehicle acceleration we can reach the force (i.e. total acceleration) value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a relationship between vehicle acceleration, estimated linear velocity, estimated total acceleration (i.e. specific force) and estimated angular velocity as taught by Shukla in view of KRUCINSKI and ASCHERO for the purpose of calculating the motion of a vehicle. Therefore, this technique of combining motion parameters reduces the probability of error and enhances data quality.
Although ASCHERO KRUCINSKI, and Shukla do not explicitly teach determining vehicle acceleration based on the estimated linear velocity, estimated total acceleration, and estimated angular velocity, it would be obvious for a person of ordinary skill in the art at the time of filing to do so because it would be a simple matter of rearranging the variables of the equation to be able to calculate “vehicle acceleration”. 
Regarding Claim 23 ASCHERO teaches. a device comprising: 
means for estimating a total acceleration (Page 3, Para[0019], line1-2, “ detect the dynamic conditions of the vehicle, in particular adapted for measuring the accelerations to which the vehicle is subjected during operation) based on acceleration measurements of a vehicle(Para[0001], line 2, “motion(accelerometers)” taken during a period of time;(Para[0033],line 1-3, “The processing unit E is also provided for carrying out the calibration of the telematics unit T, or for determining the coefficients of the conversion matrix R, on at least one occasion after the installation of the device and, according to a preferred embodiment, to update these coefficients repeatedly according to a predetermined time frame(i.e. “period of time”). According to Para[0032], line1-2, “acquisition of acceleration data detected by the sensor device S of the telematics unit T”
means for estimating an angular velocity (Page 5, Para[0042],line 5-6, ω-“angular speed” and Ƭ=sampling period (i.e. period of time))based on measurements of rotational (Page 4, Para[0030], “the rotational measurement of the vehicle wheel)movement (Page 2, Para[0001], line2, “on-board system (i.e. located on the vehicle )) of the vehicle and taken during the period of time; 
means for determining vehicle acceleration (Para [0035], “After a preliminary initialization step 10, the processing unit E acquires at the step 11 data indicative of the vehicle dynamics from the GPS receiver G. Such data, typically the evolution of the vehicle position data over time, allow corresponding reference data for vehicle accelerations along the main axes X, Y, Z to be determined”. Based on Para [0030], “vehicle dynamics” means –“Other sources of measurement data of vehicle dynamics may be considered as a reference as an alternative to the data of a GPS receiver or of a different positioning system, for example, angular speed sensors or differential odometer sensors integrated in the vehicle for autonomous measurement of the distances traveled through the rotation measurements of the vehicle wheels.”)

 means for determining gravitational acceleration based on the estimated total acceleration and determined vehicle acceleration (Page 5, Para [0051], line 1-4, “Once the contribution of gravity acceleration (i.e. gravitational acceleration) has been calculated, according to the current dynamic condition”. Based on Para [0050], gravitational acceleration is measured using the total acceleration (i.e. Acc_x, Acc_y, Acc_z) and vehicle acceleration (as mentioned in Para [0035]). 
 means for offsetting (Page 5, Para [0050], line 2-4, “This step is very important, since the contribution of gravity acceleration must be known for the calibration (i.e. Offsetting) calculation in the linear and centripetal acceleration conditions”), with a processing unit located on the vehicle (Page 4, Para [0033], line1, “The processing unit E is also provided for carrying out the calibration of the telematics unit T”. Based on Fig. 1 and 2, the telematics unit T contains processing unit E and the telematics unit located in vehicle), a subsequent measurement of the accelerometer based on the determined gravitational acceleration. (Page 6, Para [0055], line 2-14, “the real measurement data Acc_x, Acc_y, Acc_z (i.e. a subsequent measurement of the accelerometer) of the accelerometer device, and the values of the elements of the matrix calculated from the previous iteration”. The “gravitational acceleration” are represented by Gx, Gy ,Gz)
ASCHERO is silent with regards to 
means for estimating a linear velocity and an acceleration based on wheel rotation measurements of the vehicle taken during the period of time; 
means for determining vehicle acceleration based on the estimated linear velocity, estimated total acceleration, and estimated angular velocity;
KRUCINSKI teaches means for estimating a linear velocity and an acceleration based on wheel rotation measurements of the vehicle taken during the period of time (Para [0036], line 10-16, “ROB wheel sensor 208 and RIB wheel sensor 212 may be coupled to each respective wheel to measure one or more characteristics of each wheel, such as wheel position, wheel speed, and/or wheel acceleration, measured in terms of linear or angular position, linear or angular velocity, linear or angular acceleration, or other measurement unit.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include estimating a linear velocity and an acceleration based on wheel rotation measurements of the vehicle taken during the period of time as taught by KRUCINSKI in view of ASCHERO for the purpose of using wheel rotation in calculating linear velocity and  acceleration .Therefore, this technique of utilizing wheel rotational value to determine velocity change (i.e. acceleration) will  facilitate any wear and tear in wheel and help in maintenance and braking process.( KRUCINSKI, Para[0003])
ASCHERO and KRUCINSKI do not explicitly teach 
means for determining vehicle acceleration based on the estimated linear velocity, estimated total acceleration, and estimated angular velocity; 
Shukla teaches a relationship between vehicle acceleration, estimated linear velocity, estimated total acceleration, and estimated angular velocity (Para [0014], line 4-7, “From the wheel angular velocity, vehicle acceleration and the known radius of the b frame. (As used herein, the terms “total acceleration” and “specific force” are used interchangeably, and refer to the total of all acceleration components acting on the accelerometer”, “force applied to wheel” is used in place of “total acceleration” in a manner as applicant suggested) can be calculated which is the continuation and next step of Step 102. Based on Para [0025], line 1-2 and equation 5, “In Step 112, the processor 30, or a fourth module 56, calculates the normal force (Fz) on a selected wheel”. Based on prior art using all the velocity parameters (angular and linear) and vehicle acceleration we can reach the force (i.e. total acceleration) value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a relationship between vehicle acceleration, estimated linear velocity, estimated total acceleration (i.e. specific force) and estimated angular velocity as taught by Shukla in view of KRUCINSKI and ASCHERO for the purpose of calculating the motion of a vehicle. Therefore, this technique of combining motion parameters reduces the probability of error and enhances data quality.
Although ASCHERO KRUCINSKI, and Shukla do not explicitly teach determining vehicle acceleration based on the estimated linear velocity, estimated total acceleration, and estimated angular velocity, it would be obvious for a person of ordinary skill in the art at the time of filing to do so because it would be a simple matter 
Regarding Claim 4, 15 and 37 the combination of ASCHERO, KRUCINSKI and Shukla teaches the method of claim 1, the mobile computing system of claim 12the non-transitory computer-readable medium of claim 34.
ASCHERO further teaches, wherein the accelerometer and the gyroscope compose at least a portion of an inertial measurement unit (IMU) located on the vehicle. (Page 2, Para [0010], line 1-2, “Furthermore, to ensure the correct operation of a telematics unit including inertial sensors (gyroscope, accelerometers) (i.e. inertial measurement unit (IMU)), it is important that the installation is stable and integral with the vehicle”)
Regarding Claim 3
 the combination of ASCHERO, KRUCINSKI and Shukla teaches the device of claim 23.ASCHERO further teaches  means for obtaining the acceleration measurements of the vehicle and measurements of rotational movement of the vehicle from an inertial measurement unit (IMU) located on the vehicle.(Page 2, Para[0010], line 1-2, “Furthermore, to ensure the correct operation of a telematics unit including inertial sensors(gyroscope, accelerometers) (i.e. inertial measurement unit (IMU) ), it is important that the installation is stable and integral with the vehicle”)

Claims 5,16, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over ASCHERO, KRUCINSKI and Shukla  in view of  Ramanandan et al.( US20180188032 A1) (hereinafter Ramanandan).
 method of claim 4, the mobile computing system of claim 15 and the device of claim 26.
The combination is silent with regards to wherein the IMU composes a portion of a visual inertial odometry (VIO) system located on the vehicle.
Ramanandan teaches wherein the IMU (Fig 1, element 114-Inertial sensors (i.e. IMU) and 120 –VIO, Para [0033], line 2-6, “For example, a sensor sync board may enable tight synchronization and accurate timestamping over multiple sensors (e.g., IMU, GPS, and/or camera). Additionally or alternatively, visual inertial odometry (VIO) and/or tight coupling GPS/GNSS with VIO may enable precise positioning”) composes a portion of a visual inertial odometry (VIO) system located on the vehicle. (Para [0022], line 1-2, “In one example a vehicle may be equipped with a VIO system)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the IMU composes a portion of a visual inertial odometry (VIO) system located on the vehicle as taught by Ramanandan in view of Shukla, KRUCINSKI and ASCHERO for the purpose of calculating vehicle acceleration. Therefore, this technique using inertial odometry would help with precise positioning and mapping capability (Ramanandan, Para [0021]).
Claims 2, 13, 24, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over  ASCHERO, KRUCINSKI and Shukla in view of Lu (US 20040167692 A1) (hereinafter Lu) and further in view of MORI (US 20200318971 A1) (hereinafter MORI).
 2, 13 and 35 the combination of ASCHERO, KRUCINSKI and Shukla teaches the method of claim 1, the mobile computing system of claim 12, and the non-transitory computer-readable medium of claim 34.
The combination is silent with regards to 
determining a vehicle velocity using the estimated angular velocity and estimated linear velocity; and 
using the determined vehicle velocity to initialize a navigation filter.
Lu teaches determining a vehicle velocity (Fig 4, Para [0024], line 1-3, “FIG. 4, a method of operating a safety system using a corrected vehicle velocity is determined.”) using the estimated angular velocity and estimated linear velocity (Para [0015] and Para [0016] - equation 1, Based on Para [0015], line 8-12, “A lateral and longitudinal velocities of the center of gravity are denoted as Vex and Vy, a yaw angular rate (angular velocity) is denoted as ωx, a front wheel steering angle is denoted as δ, lateral acceleration is represented by ay, longitudinal acceleration is represented by ax.” Based on Para [0017], equation 2 shows linear velocity. Para [0025], equation 3 shows the angular velocity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include determining a vehicle velocity using the estimated angular velocity and estimated linear velocity
as taught by Lu in view of ASCHERO, KRUCINSKI and Shukla for the purpose of calculating vehicle velocity. Therefore, this technique of using both linear and angular velocity will facilitate the accurate determination of overall vehicle velocity considering all directional velocities (Lu, Para [0006]).
using the determined vehicle velocity to initialize a navigation filter.
MORI teaches using the determined vehicle velocity (Fig 6, Sensor inputs ya containing vehicle velocity input to filter, see also paragraphs [0051] and [0063]) to initialize a navigation filter. (Para [0135], line 1-4, “. The inertial navigation device 10 relating to the present embodiment estimates the behavior of the vehicle 200 by using an unscented Kalman filter that is a nonlinear model.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include using the determined vehicle velocity to initialize a navigation filter as taught by MORI in view of ASCHERO, KRUCINSKI, Shukla and Lu for the purpose of usage of filter to create accurate estimates in navigational data processing. Therefore, this technique will help to process nonlinear data collected from driving a vehicle in various surface and facilitate to get correct results (MORI, Para [0071]).
Regarding Claim 24 the combination of ASCHERO, KRUCINSKI and Shukla teaches the device of claim 23.
The combination is silent with regards to 
means for determining a vehicle velocity using the estimated angular velocity and estimated linear velocity; and 
means for using the determined vehicle velocity to initialize a navigation filter
Lu teaches means for determining (Para[0007],line 8-11, “The controller 26 generates a final reference vehicle velocity in response to the plurality of wheel speed signals, the steering angle signal, the yaw rate signal and the lateral acceleration a vehicle velocity (Fig 4, Para [0024], line 1-3, “FIG. 4, a method of operating a safety system using a corrected vehicle velocity is determined.”) using the estimated angular velocity and estimated linear velocity (Para [0015] and Para [0016] equation 1, Based on Para [0015], line 8-12, “A lateral and longitudinal velocities of the center of gravity are denoted as Vx and Vy, a yaw angular rate (angular velocity) is denoted as ωx, a front wheel steering angle is denoted as δ, lateral acceleration is represented by ay, longitudinal acceleration is represented by ax.” Based on Para [0017], equation 2 shows linear velocity. Para [0025], equation 3 shows the angular velocity)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include means for determining a vehicle velocity using the estimated angular velocity and estimated linear velocity; and 
as taught by Lu in view of Shukla, KRUCINSKI and ASCHERO for the purpose of calculating vehicle velocity. Therefore, this technique of using both linear and angular velocity will facilitate the accurate determination of overall vehicle velocity considering all directional velocity (Lu, Para [0006]).
The combination and Lu are silent with regards to means for using the determined vehicle velocity to initialize a navigation filter.
MORI teaches means for (Para [0048],line 1-9, “a functional block drawing of the attitude angle estimating section 40”) using the determined vehicle velocity (Fig 6, Sensor inputs ya containing vehicle velocity input to filter, see also paragraphs [0051] and [0063]) to initialize a navigation filter.( Para[0135], line 1-4, “The inertial navigation device 10 relating to the present embodiment estimates the behavior of the vehicle 200 by using an unscented Kalman filter that is a nonlinear model.”)
means for using the determined vehicle velocity to initialize a navigation filter as taught by MORI in view of ASCHERO, KRUCINSKI, Shukla and Lu for the purpose of usage of filter to create accurate estimates in navigational data processing. Therefore, this technique will help to process nonlinear data collected from driving a vehicle in various surface and facilitate to get correct results (MORI, Para [0071]).

Claims 3, 14, 25, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over ASCHERO, KRUCINSKI and Shukla in view of BANDO et al. (US 20180312170 A1) ( hereinafter BANDO).
Regarding Claim 3, 14, and 36 the combination of ASCHERO, KRUCINSKI and Shukla teaches the method of claim 1, the mobile computing system of claim 12, and the non-transitory computer-readable medium of claim 34.
The combination is silent with regards to wherein estimating the linear velocity and estimating the total acceleration further comprises translating the wheel rotation measurements from a first coordinate frame to a second coordinate frame.
BANDO teaches wherein estimating the linear velocity (Fig 10, step 1003 and step S1004, Para[0062], line 1-3) and estimating the total acceleration ( Fig 9, step S904 and step S905, Para[0053], line 3-9, “The coordinate conversion matrix from the global coordinate system e to the vehicle-body coordinate system b (i.e. first coordinate frame) which has been calculated in Step 902 is used to remove the gravity term in the vehicle-body coordinate system b from the output value vector αb of the acceleration b caused by the motion of the vehicle body 103.” Based on Para[0055], equation 9 and line 11-16, “By the coordinate conversion matrix Crb from the vehicle-body coordinate system b (i.e. first coordinate frame) to the road-surface coordinate system  r (i.e. a second coordinate frame), an acceleration vector ar, and an angular velocity vector  on the vehicle-body IMU 104, which are expressed in the road-surface coordinate system r, are expressed(i.e. translating) as the following formula (9), see also paragraph [0055]) Further comprises translating the wheel rotation measurements from a first coordinate frame to a second coordinate frame (Para [0059] and [0060]-line 1-5, “at Step 1002. the inclination δb of the wheel (i.e. vehicle body coordinate system or first coordinate frame) is converted to an inclination δr 1101 from the Xr axis of the road surface coordinate system r (i.e. a second coordinate frame)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein estimating the linear velocity and estimating the total acceleration further comprises translating the wheel rotation measurements from a first coordinate frame to a second coordinate frame as taught by Bando in view of ASCHERO, KRUCINSKI and Shukla for the purpose of measuring acceleration and velocity using a different coordinate system. Therefore, this technique will help to calculate accurate slip angle of the vehicle body with coordinate transformation (Bando, Para [0004]).
Regarding Claim 25 the combination of ASCHERO, KRUCINSKI and Shukla teaches the device of claim 23.
wherein the means for estimating the linear velocity and the means for estimating the total acceleration further comprises translating the wheel rotation measurements from a first coordinate frame to a second coordinate frame.

BANDO teaches wherein the means for (Fig 13, element 1303 ,Para [0072], line 10-13, “a vehicle-body speed measurement device 1303 is installed to measure a velocity of the vehicle body 103 relative to the road surface in the vehicle- body coordinate system b”) estimating the linear velocity ( Fig 10 , step 1003 and step S1004 ,Para[0062], line 1-3) and the means for estimating the total acceleration ( Fig9, step S904 and step S905, Para[0053], line 3-9, “The coordinate conversion matrix from the global coordinate system e to the vehicle-body coordinate system b (i.e. first coordinate frame) which has been calculated in Step 902 is used to remove the gravity term in the vehicle-body coordinate system b from the output value vector αb of the acceleration sensor obtained in Step 903, in order to calculate an acceleration vector ab caused by the motion of the vehicle body 103.” Based on Para[0055], equation 9 and line 11-16, “By the coordinate conversion matrix Crb from the vehicle-body coordinate system b( i.e. first coordinate frame) to the road-surface coordinate system  r (i.e. a second coordinate frame), an acceleration vector ar, and an angular velocity vector  on the vehicle-body IMU 104, which are expressed in the road-surface coordinate system r, are expressed(i.e. translating) as the following formula (9)) further comprises translating the wheel rotation measurements from a first coordinate frame to a second coordinate frame (Para [0059] and [0060]-line 1-5, “at Step 1002. the vehicle body coordinate system or first coordinate frame) is converted to an inclination δr 1101 from the Xr axis of the road surface coordinate system r(i.e. a second coordinate frame)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include estimating the linear velocity and estimating the means for  the total acceleration further comprises translating the wheel rotation measurements from a first coordinate frame to a second coordinate frame as taught by Bando in view of ASCHERO, KRUCINSKI and Shukla for the purpose of measuring acceleration and velocity  using a different coordinate system. Therefore, this technique will help to calculate accurate slip angle of the vehicle body with coordinate transformation (Bando, Para [0004]).

Claims 6, 17, 28, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over ASCHERO, KRUCINSKI and Shukla in view of Willis et al. (US 8589015 A1) (hereinafter Willis).
Regarding Claim 6, 17 and 38 the combination of ASCHERO, KRUCINSKI and Shukla teaches the method of claim 1, the mobile computing system of claim 12, and the non-transitory computer-readable medium of claim 34.
The combination is silent with regards to estimating, with the processing unit, a location of the vehicle based at least in part on the offset subsequent measurement of the accelerometer. 
Willis teaches estimating, with the processing unit, a location of the vehicle (COL 5, Line 55-58, “AVL is a means for automatically determining (i.e. estimating) the geographic location of a vehicle or other mobile asset, and transmitting the information to a requester”) based at least in part on the offset subsequent measurement of the accelerometer (COL 7, line 23-25, “The second type of error (i.e. locator error as mentioned in line 16-18) is mitigated by recognizing and approximating the effects of the turn and removing those approximated effects (i.e. offset measurements) in the acceleration calculations.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include estimating, with the processing unit, a location of the vehicle based at least in part on the offset subsequent measurement of the accelerometer as taught by Willis in view of ASCHERO, KRUCINSKI and Shukla for the purpose of measuring location based on accelerometer data. Therefore, this technique will help with accurate alignment of the accelerometer. 
Regarding Claim 28 the combination of ASCHERO, KRUCINSKI and Shukla teaches the device of claim 23.
The combination is silent with regards to means for estimating a location of the vehicle based at least in part on the offset subsequent measurement of the accelerometer. 
Willis teaches means for estimating, with the processing unit, a location of the vehicle (COL 5, Line 55-58, “AVL is a means for automatically determining (i.e. estimating) the geographic location of a vehicle or other mobile asset, and transmitting the information to a requester”) based at least in part on the offset subsequent measurement of the accelerometer. (COL7, line 23-25, “The second type of error(i.e. locator error as mentioned in line 16-18) is mitigated by recognizing and offset measurements) in the acceleration calculations.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include means for estimating a location of the vehicle based at least in part on the offset subsequent acceleration measurement as taught by Willis in view of ASCHERO, KRUCINSKI and Shukla for the purpose of measuring location based on accelerometer data. Therefore, this technique will help with accurate alignment of the accelerometer. 

Claims 7, 18, 29, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over ASCHERO, KRUCINSKI and Shukla in view of Gustafsson et al. (US 20040199300 A1) (hereinafter Gustafsson).
Regarding Claim 7, 18, and 39 the combination of ASCHERO, KRUCINSKI and Shukla teaches the method of claim 1, the mobile computing system of claim 12, and the non-transitory computer-readable medium of claim 34.
The combination is silent with regards to performing outlier compensation on the wheel rotation measurements, measurements from the gyroscope, or measurements from the accelerometer, or any combination thereof.
Gustafsson teaches performing outlier compensation on the wheel rotation measurements, measurements from the gyroscope, or measurements from the accelerometer, or any combination thereof. (Para [0240], “Accelerometers and gyros typically deliver a continuous time signal. In order to use this signal in a discrete time system this signal must be sampled using a suitable sampling rate. Alias effects are Outliers deteriorates the performance of the system and are removed (i.e. outlier compensation) before the sensor fusion stage. The sensor fusion is performed using an adaptive filter, preferably a Kalman filter”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include performing outlier compensation on the wheel rotation measurements, measurements from the gyroscope, or measurements from the accelerometer, or any combination thereof as taught by Gustafsson in view of ASCHERO, KRUCINSKI and Shukla for the purpose of noise filtering. Therefore, this technique will get rid of unnecessary acceleration and gyroscopic data and help to collect clean data without noise.
Regarding Claim 29 the combination of ASCHERO, KRUCINSKI and Shukla teaches the device of claim 23.
The combination is silent with regards to means for performing outlier compensation on the wheel rotation measurements, measurements from the gyroscope, or measurements from the accelerometer, or any combination thereof.
Gustafsson teaches means for performing outlier compensation on the wheel rotation measurements, measurements from the gyroscope, or measurements from the accelerometer, or any combination thereof. (Para [0240], “Accelerometers and gyros typically deliver a continuous time signal. In order to use this signal in a discrete time system this signal must be sampled using a suitable sampling rate. Alias effects are avoided by using an anti-alias filter (LP-filter) before the sampling. Outliers deteriorates the performance of the system and are removed (i.e. outlier compensation) before the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include means for performing outlier compensation on the wheel rotation measurements, measurements from the gyroscope, or measurements from the accelerometer, or any combination thereof as taught by Gustafsson in view of ASCHERO, KRUCINSKI and Shukla for the purpose of noise filtering. Therefore, this technique will get rid of unnecessary acceleration and gyroscopic data and help to collect clean data without noise.
Allowable Subject Matter
Claim 8, 19, 30, and 40  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The explanation for allowablility is as follows.
Regarding Claim 8,19,30,40 the closest prior art of record  ASCHERO et al. (EP 3336488 A1), (hereinafter ASCHERO) in view of KRUCINSKI et al.(US 20190322255 A1)   in view of Shukla ( US 20050038589 A1) (hereinafter Shukla)  and further in view of  Liu  et al.( H. Liu, S. Luo and J. Lu, "Method for Adaptive Robust Four-Wheel Localization and Application in Automatic Parking Systems," in IEEE Sensors Journal, vol. 19, no. 22, pp. 10644-10653, 15 Nov.15, 2019, doi: 10.1109/JSEN.2019.2932411) (hereinafter Liu)teaches following 
the method of claim 1, the mobile computing system of claim 12, and the non-transitory computer-readable medium of claim 34.
The combination does not explicitly teaches performing outlier compensation on the wheel rotation measurements, wherein performing the outlier compensation comprises determining values of staggered differences of the wheel rotation measurements.
Liu teaches performing outlier compensation on the wheel rotation measurements, (Abstract, and Line 6-9, “The method is based on the local outlier factor detection algorithm, in which adaptive diagnosis and compensation (i.e. outlier compensation) are made for data anomalies of four-wheel speedometers (i.e. wheel rotation measurements)).
Liu does not explicitly teach wherein performing the outlier compensation comprises determining values of staggered differences of the wheel rotation measurements.
However the prior art alone or in combination fails to anticipate or render obvious 
wherein performing the outlier compensation comprises determining values of staggered differences of the wheel rotation measurements in combination with the rest of the claim limitations as claimed and defined by applicant.

Claim 9, 10 and 11 are objected to allow as being dependent on claim 8.
Claim 20, 21 and 22 are objected to allow as being dependent on claim 19.
Claim 31, 32 and 33 are objected to allow as being dependent on claim 30.
Claim 41, 42 and 43 are objected to allow as being dependent on claim 40.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239.  The examiner can normally be reached on 8:00PM-5PM,CST ,Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA . SULTANA
Examiner
Art Unit 2862



/Catherine T. Rastovski/           Primary Examiner, Art Unit 2862